NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                DONALD K. FOGAL,
                    Petitioner,

                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2011-3040
              __________________________

   Petition for review of the Merit Systems Protection
Board in DC0752100841-I-1.
              ___________________________

                Decided: July 11, 2011
             ___________________________

    DONALD K. FOGAL, of Jacksonville, North Carolina,
pro se.

    CALVIN M. MORROW, Office of the General Counsel,
Merit Systems Protection Board, of Washington, DC, for
respondent. With him on the brief were JAMES M.
EISENMANN, General Counsel and KEISHA DAWN BELL,
Deputy General Counsel.
             __________________________
FOGAL   v. MSPB                                         2


   Before NEWMAN, BRYSON, and LINN, Circuit Judges.
PER CURIAM.

                        DECISION

    Donald K. Fogal seeks review of a decision of the
Merit Systems Protection Board that dismissed his appeal
from the termination of his employment by the Depart-
ment of the Navy during his two-year probationary pe-
riod. We affirm.

                      BACKGROUND

    The Department of the Navy appointed Mr. Fogal to
the excepted service position of Police Officer, GS-6,
effective February 1, 2010. That appointment was a
veterans recruitment appointment under the Jobs for
Veterans Act, Pub. L. No. 107-288, 116 Stat. 2033 (2002).
Appointees to a veterans recruitment position who satis-
factorily complete a two-year trial period are noncompeti-
tively converted to a career-conditional appointment in
the competitive service. Exec. Order No. 11,521 § 1(f), 35
Fed. Reg. 5311 (Mar. 26, 1970), codified with alterations
at 38 U.S.C. § 4214(b)(1).

    On August 24, 2010, Mr. Fogal’s appointment was
terminated because he had “failed to render a salute to
the Marine Corps Installations East Commanding Gen-
eral as he proceeded past [Mr. Fogal’s] post on 5 August
2010.” Mr. Fogal appealed that termination to the Board
on September 1, 2010.

    On September 8, 2010, a Board administrative judge
issued an order directing Mr. Fogal to show cause why his
appeal should not be dismissed for lack of jurisdiction.
The administrative judge explained that the Board has
3                                            FOGAL   v. MSPB


jurisdiction over appeals by excepted service employees
only if (1) the employee is preference-eligible employee
and has completed one year of service, (2) the employee is
not serving a trial period under an initial appointment
pending conversion to the competitive service, or (3) the
employee has completed two years of service. See 5
U.S.C. §§ 7511(a)(1)(B), (C). Alternatively, the adminis-
trative judge explained, if the employee is in the competi-
tive service in the first year of a veterans recruitment
appointment, the Board has jurisdiction over termina-
tions premised on post-appointment conduct, but only if
those terminations are based on partisan political reasons
or marital status. See 5 C.F.R. §§ 307.105, 315.805,
315.806. The administrative judge advised Mr. Fogal that
he had the burden of proving that his appeal was within
the Board’s jurisdiction.

    Mr. Fogal did not respond to the administrative
judge’s order within the allowed time. Accordingly, the
administrative judge dismissed his appeal.

                       DISCUSSION

    Mr. Fogal appeals from the dismissal on two grounds.
First, he argues that the agency committed procedural
error in terminating him. Because Mr. Fogal had not yet
completed the first year of his veterans recruitment
appointment, the Board had jurisdiction over procedural
errors only in cases in which terminations were based on
pre-appointment reasons.      See 5 C.F.R. §§ 307.105,
315.805, 315.806. Mr. Fogal’s termination was based on
post-appointment conduct, i.e., his failure to salute.
Accordingly, the Board properly determined that it did
not have jurisdiction over his appeal based on alleged
procedural errors in that termination.
FOGAL   v. MSPB                                          4


    Second, Mr. Fogal argues that the agency’s proffered
reason for terminating him was pretextual and that the
agency actually terminated him due to his union activity.
The problem with that argument is that Mr. Fogal did not
raise it in response to the administrative judge’s order to
show cause why the Board had jurisdiction over his
appeal. If he had, the administrative judge could have
investigated that allegation and determined whether Mr.
Fogal was in effect alleging that he was terminated based
on “partisan political reasons.” Mr. Fogal, however, did
not respond to the order to show cause, and he may not
make new allegations for the first time in this court in an
attempt to establish that the Board should have exercised
jurisdiction over his appeal. We therefore uphold the
Board’s order dismissing Mr. Fogal’s appeal.

   No costs.

                      AFFIRMED